DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 3 December 2020 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 5. Claims 1-22 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejection of Claim 5 is withdrawn.

Applicant’s arguments, see pages 8-9, filed 3 December 2020, with respect to the previous rejection(s) of claim(s) 1 -22,  under USC § 102 and 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Sections below titled “Claim Rejections - 35 USC § 102” and “Claim Rejections - 35 USC § 103”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seki (US PG Pub 2019/0032849).
Regarding Claim 1, Seki discloses a device for refuelling containers with pressurized hydrogen gas (Fig 1), comprising a pressurized gaseous hydrogen source (11), a transfer circuit (12) that comprises one upstream end connected to the pressurized gaseous hydrogen source (11) and at least one downstream end intended to be removably connected to a container (13 and para 35), a refrigeration system (21, Examiner’s annotations) for cooling gaseous hydrogen flowing from the pressurized gaseous hydrogen source prior to entry of the flowing gaseous hydrogen into the container (Paras 6 and 38) and a bypass regulating valve (32), the refrigeration system comprising a refrigerant fluid flowing in a refrigerant 

    PNG
    media_image1.png
    817
    625
    media_image1.png
    Greyscale

Regarding Claim 4, Seki discloses a device for refueling containers with pressurized gas, wherein the downstream end of the bypass conduit (Examiner's annotations) is connected at an outlet of the heat exchanger (24) of the transfer circuit.  
Regarding Claim 5, Seki discloses a device for refueling containers with pressurized gas, wherein the bypass regulating valve (32) is a controlled valve able to be set in a closed position or a plurality of open positions for varying the flowrate of refrigerant flowing in the bypass conduit (para 73, 75), the device further comprising an electronic controller (Examiner’s annotations) connected to the bypass regulating valve and configured for controlling the opening of the bypass regulating valve (para 73).
Regarding Claim 7,  Seki discloses an electronic controller (30) is connected to the expansion valve  (28) and configured for controlling a cooling power that is produced by the refrigeration system via the control of the opening of the expansion valve (Para 62).
Regarding Claim 8, Seki discloses a device for refueling containers with pressurized gas, further comprising a differential temperature sensor system (29, 30 and paras 41, 60, 62) measuring a difference between a temperature of refrigerant in the refrigerant cooling loop circuit at an outlet of the heat exchanger and a temperature of refrigerant in the cooling loop circuit at an inlet of the heat exchanger  (51 and para 72), the electronic controller (31) being configured for controlling cooling power produced as a function of the difference in temperature (Paras 41, 60, 62).
Regarding Claim 9, Seki discloses a device for refueling containers with pressurized gas, wherein the electronic controller (31) is configured to generate or receive a signal (items 28, 29, 30 and para 62) indicative of cooling power needed at the heat exchanger (40) for cooling a flow of gas in the transfer circuit (12) through the heat exchanger (40) and, in response, for controlling the cooling power produced by the refrigeration system accordingly (paras 60 - 62).
Regarding Claim 10, Seki discloses a device for refueling containers with pressurized gas, wherein the signal indicative of the cooling power needed at the heat exchanger (40) comprises at least one of: a quantity or flowrate of gas flowing through the transfer circuit, a temperature of gas flowing through the transfer circuit (12, 29, 40, and paras 61-62), a pressure of gas flowing through the transfer circuit, a pressure value or pressure change in the gas source, and a wireless signal.
Regarding Claim 11,  Seki discloses a process for refuelling containers (Fig 1) with pressurized gas using a device comprising a gas source (11), a transfer circuit (12) for transferring compressed gas from the gas source to a container, the process comprising the steps of: cooling a heat exchanger (40) located in the transfer circuit (12), the heat exchanger (40) being in heat exchange with the gas flowing from the source to the container(s) (para 43), the step of cooling comprising the production of a cooling power in a evaporator section (24) of a refrigerant cooling loop circuit (See Examiner’s annotations), the cooling loop circuit (Examiner’s annotations) comprising,  arranged in series, a compressor (25), a condenser section (22), an expansion valve (28) and the evaporator section (24), the condenser section being in heat exchange with a cold source (22f and paras 7 and 12), and controlling a quantity of refrigerant compressed by the compressor (25) which is reinjected via a bypass conduit upstream the compressor (Examiner’s annotations and para 42), without flowing via the condenser section (22) and the expansion valve (28).
Regarding Claim 12,  Seki discloses a process for refuelling containers, wherein the pressurized gas is hydrogen and the container is a gaseous hydrogen tank (para 36, wherein outlet port is “typically a nozzle for filling’ and connected to “a fuel supply port of a fuel cell vehicle”).
Regarding Claim 15, Seki discloses a process for refuelling containers, wherein the compressed gas reinjected via a bypass conduit upstream the compressor (25) is reinjected at an outlet of the heat exchanger (Item 9 and Examiner’s annotations).
Regarding Claim 18,  Seki discloses a process for refuelling containers, further comprising the step of controlling a cooling power produced in the evaporator section (24) of the refrigerant cooling loop circuit via control of an opening of the expansion valve (28 and para 62).
Regarding Claim 19, Seki discloses a process for refuelling containers, further comprising the step of controlling a cooling power produced in the evaporator section (24) of the refrigerant cooling loop circuit as a function of a temperature differential (paras 57-58) between a temperature of refrigerant in the refrigerant cooling loop circuit (Examiner’s annotations) at an outlet of the heat exchanger (40) and a temperature of refrigerant in the cooling loop circuit at an inlet of the heat exchanger (paras 57-58).
Regarding Claim 20, Seki discloses a process for refuelling containers, further comprising the step of controlling cooling power produced at the evaporator section (24) of the refrigerant cooling loop circuit (Examiner’s annotations) as a function of a signal indicative of a cooling power demand at the heat exchanger (40), said signal including at least one of: a quantity or flowrate of the gas flowing through the transfer circuit, a temperature of the gas flowing through the transfer circuit (12, 29, 40, and paras 61-62), a pressure of the gas flowing through the transfer circuit, a pressure or pressure change in the gas source, a demand from a user for refuelling a container, and a wireless signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seki.
Regarding Claim 2, Seki discloses a device for refueling containers with pressurized gas, wherein the downstream end of the bypass conduit (Examiner's annotations) is connected to an outlet of the heat exchanger (24) of the transfer circuit at a position that is closer to the refrigerant outlet of the heat exchanger (24) than to the compressor inlet.  
Regarding Claim 3, Seki discloses a device for refueling containers with pressurized gas, wherein the downstream end of the bypass conduit (Examiner's annotations) is connected to the outlet of the heat exchanger (24) of the transfer circuit at a position that is between 1-40 cm after the outlet of the evaporator section or 1-40 cm after the outlet of the heat exchanger (24).
	Further regarding claims 2-3: Seki teaches the claimed invention, but is (specifically silent) on the relative dimensions of the apparatus as claimed by Applicant.  The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A)
Regarding Claim 13,  Seki discloses a process for refuelling containers, wherein a downstream end (Examiner’s annotations) of the bypass conduit is connected to an outlet of the heat exchanger (24) of the transfer circuit at a position closer to an outlet of the heat exchanger that to an inlet of the compressor.
Regarding Claim 14, Seki discloses a process for refuelling containers, wherein the downstream end of the bypass conduit (Examiner’s annotations) is connected to the outlet of the heat exchanger (24) of the transfer circuit between 1-40 cm after the outlet of the evaporator section or the outlet of the heat exchanger.
Further regarding claims 13-14:  Seki teaches the claimed invention, but is (specifically silent) on the relative dimensions of the apparatus as claimed by Applicant.  The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative See MPEP 2144.04(IV)(A).  

Claims 6, and 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in further view of Cohen (US Patent Application Publication 2014/0311622).
Regarding Claim 6, Seki is silent on a device for refueling containers with pressurized gas, wherein the compressor is a variable speed compressor and the electronic controller is connected to the compressor and configured for controlling a speed of the compressor.  Cohen, however teaches a device for refueling containers with pressurized gas, wherein the compressor is a variable speed compressor (para 62) and the electronic controller is connected to the compressor and configured for controlling a speed of the compressor (para 62).
	The advantages of Cohen’s teachings include the ability to match a target temperature profile.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cohen’s teachings to Seki’ modified disclosures in order to gain the advantages of matching a target temperature profile.
Regarding Claim 16,   Seki is silent on a process for refueling containers, further comprising the step of regulating a suction pressure at an inlet of the compressor to a predetermined pressure level via control of a speed of the compressor.
	Cohen, however, teaches a process for refueling containers, further comprising the step of regulating a suction pressure at an inlet of the compressor to a predetermined pressure level via control of a speed of the compressor  (para 62, wherein regulating compressor speed results in a regulation of suction pressure at the inlet).

Regarding Claim 17, Seki discloses a process for refueling containers, wherein the bypass conduit (31) includes a bypass valve (32).  Seki also discloses a process for regulating a temperature of refrigerant (via) a degree of opening of the bypass valve (paras 42, 73).
Seki is silent on a process further compris(ing) the step (of) regulating a temperature of refrigerant at an inlet of the compressor on a predetermined temperature set point via control of a speed of the compressor.
Cohen, however, teaches a process further compris(ing) the step (of) regulating a temperature of refrigerant at an inlet of the compressor on a predetermined temperature set point via control of a speed of the compressor (para 62, wherein regulating compressor speed results in a regulation of temperature at the inlet).
The advantages of Cohen’s teachings include the ability to match a target temperature profile.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Cohen’s teachings of using a variable speed compressor to regulate temperature of refrigerant at an inlet of the compressor on a predetermined temperature set point via control of a speed of the compressor to Seki’ disclosures for regulating a temperature of refrigerant (via) a degree of opening of the bypass valve in order to gain the advantages of matching a target temperature profile.
Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in further view of Werlen (WO2018104982Al).
Regarding Claim 21, Seki is silent a process for refuelling containers, wherein it comprises a step of directing some refrigerant of the refrigerant cooling loop circuit to an expansion vessel for lowering a pressure in the refrigerant cooling loop circuit below a predetermined value.
	Werlen, however, teaches a process for refuelling containers, wherein it comprises a step of directing some refrigerant of the refrigerant cooling loop circuit (Examiner’s annotations) to an expansion vessel for lowering a pressure in the refrigerant cooling loop circuit below a predetermined value (Item 14 and para 57-58). 

    PNG
    media_image2.png
    487
    622
    media_image2.png
    Greyscale

	The advantages of Werlen’s teachings include the provision of an additional strategy to maintain heat exchanger temperatures within predetermined ranges.  It would have been obvious to one of 
Regarding Claim 22, Seki as modified by Werlen teaches a process for refuelling containers, wherein, when a pressure in the expansion vessel is above a predetermined value (Werlen, para 57, wherein compressor 12 feeds circulating refrigerant to maintain a predetermined pressure range), and said process further comprises a step of providing cold to the refrigerant cooling loop circuit via the cold source and withdrawing gas from the expansion vessel to the refrigerant cooling loop circuit (para 57-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/Timothy P. Kelly/Primary Examiner, Art Unit 3753